Citation Nr: 9920439	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-12 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
neurosis, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.  This appeal arises from a February 1998 rating 
decision of the Department of Veterans Affairs (VA), San 
Juan, Puerto Rico, regional office (RO).


REMAND

The record contains three recent evaluations of the veteran's 
service connected anxiety neurosis.  A November 1997 report 
from Rodrigo Freytes Del Rio, M.D., described the veteran as 
experiencing delusions and persecutory ideas.  The Global 
Assessment of Functioning (GAF) score was noted as 50.  A VA 
examination in February 1998 stated that the veteran had 
recently stopped working after 30 years because his doctor 
had told him he could no longer work.  The veteran was 
described as fully oriented, with good memory and 
concentration, and fair insight and judgment.  The GAF score 
was reported as 80.  In June 1998, the veteran was again seen 
by Dr. Freytes Del Rio.  On that report, the examiner 
described the veteran as hearing voices telling him to kill 
himself, experiencing auditory hallucinations, persecutory 
ideas, and anxiety so severe that he frequently vomited and 
lost sphincter control, and frequently disoriented as to time 
and place.  

In light of the wildly divergent medical opinions of record, 
the Board is unable to determine the current extent of the 
veteran's service connected psychiatric disorder on the basis 
of the evidence as it now stands.  When the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).  Accordingly, the veteran 
should be scheduled for an examination by a panel of two VA 
psychiatrists in order to determine the current extent of his 
service connected psychiatric disorder and comment on its 
impact on his social and industrial capacity.  The examiners 
must review the complete medical record of the case, 
including the opinions dated in November 1997, February 1998, 
and June 1998.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  In view of the 
foregoing, the case is REMANDED to the RO for the following:

1.  The RO should schedule the veteran 
for an examination by a panel of two VA 
psychiatrists who have not previously 
seen him.  The examiners must review this 
remand and the entire claims folder, 
including the psychiatric reports dated 
in November 1997, February 1998, and June 
1998.  The examiner should be requested 
to review these reports and prepare a 
detailed report with opinions as to the 
proper nature and severity of the 
veteran's service connected psychiatric 
disorder as well as its impact on his 
social and industrial capacity.  The 
examiners are requested to consider the 
applicable provisions of the Diagnostic 
and Statistical Manual of Mental 
Disorders, 4th edition (DSM-IV) and 
provide a Global Assessment of 
Functioning score (GAF), with 
interpretation of the significance of 
that score.  

2.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

Following the above, the RO should readjudicate the veteran's 
claims for an increased evaluation for anxiety neurosis and 
for a total disability rating based on individual 
unemployability, taking into account the November 1998 
decision by the Social Security Administration.  If an outcome 
is not favorable to the veteran, he and his representative 
should be provided with an appropriate supplemental statement 
of the case and given a reasonable opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



